

117 HRES 252 IH: Commemorating the 100-year anniversary of the fall of Kronstadt, which took place on March 18, 1921.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 252IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Cawthorn submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 100-year anniversary of the fall of Kronstadt, which took place on March 18, 1921.Whereas the Kronstadt revolution began in Soviet Russia on March 1, 1918, and ended on March 18, 1921;Whereas the Kronstadt revolution began as a workers’ and veterans’ revolt against the bureaucratic and authoritarian excess of Lenin and Trotsky, and ended as a testament to the totalitarian impulse of Marxism;Whereas after their brave stand, members of the Kronstadt resistance were eventually slaughtered, and many fled to exile, seeking elsewhere the freedom and prosperity that the Soviets had promised them;Whereas the Kronstadt rebels took every step within their power to avoid violent rebellion, and their remonstrations with Soviet authorities to abide by the principles of the 1917 revolution were ultimately unsuccessful;Whereas the Kronstadt exposed the authoritarian tendencies of Soviet Russia, and after the Kronstadt revolution, it was obvious that Soviet Russia had no interest in any value beyond power;Whereas the Kronstadt revolution further presaged the totalitarian excesses of communism globally, and every communist revolution eventually has a Kronstadt;Whereas the Kronstadt revolution exposed the fact that communism is ultimately antihuman and that the things that make communism possible are repression, fear, and theft;Whereas the Kronstadt revolution exposed the hypocrisy of communist pretensions to caring about the working class and that when given a choice between workers and power, communists chose power every time;Whereas the Kronstadt revolution gave us all reasons to oppose Marxism and communism in all forms;Whereas the failed dream that the Kronstadt revolution represents should be a wakeup call for all of us;Whereas Marxism is toxic and dangerous because it provides an incentive to commit violence and murder;Whereas the Kronstadt revolution gave us reasons to be grateful for our system of government and our history, complete with its scars;Whereas the United States Government has been nowhere close to perfect for its history, but the story of our country shows gradual, frustrating but inexorable progress;Whereas the Kronstadt revolution showed us the differences between revolutions in the United States verses revolutions in the former Union of Soviet Socialist Republics (U.S.S.R.); andWhereas one revolution can lead to global prosperity and human flourishing, and another can lead to terror and murder: Now, therefore, be itThat the House of Representatives commemorates—(1)the ending of a 16-day stand against the misery, poverty, and despair that the 1917 Russian revolution and tyranny inspired;(2)the complete facade of communism exposing itself as inhuman and barbaric; and(3)the 100-year anniversary of the fall of Kronstadt, which took place on March 18, 1921.